Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66119 Filed 06/30/21 Page 1 of 13




                              Exhibit 1
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66120 Filed 06/30/21 Page 2 of 13




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

   In re Flint Water Cases
                                                 Case No. 5:16-cv-10444-JEL-MKM
                                                 Hon. Judith Levy
                                                 Mag. Mona K. Majzoub
   __________________________________________________________________
                       DECLARATION OF MICHAEL L. PITT

         Michael L. Pitt, pursuant to 28 U.S.C. § 1746, declares as follows:
         A.     Court’s assertion regarding Counsel violating a Court Order:

         1.     The Court asserts in its Opinion denying the Hall Objectors’ Motion

   that the sharing of Dr. Specht’s deposition transcript “appears arguably at odds with

   [my] obligations under the MSA.” ECF No. 1830 PageID. 65303. This assertion is

   not supported by any record evidence and is based on off-the -record colloquy with

   the Court at proceedings held on May 3, 2021, and May 10, 2021.

         2.     The Court specifically asserts that my sharing of the transcript with

   Valdemar Washington, an attorney of record in this case, was a violation of a Court

   order. ECF No. 1830 PageID. 65303.

         3.      This “finding” is based on the off-the-record colloquy with the Court

   on May 3rd and May 10th and therefore cannot be considered a valid “finding”

   because there is no record of what the Court based this conclusion on. Moreover,

   the “finding” is contrary to the record evidence in this case.
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66121 Filed 06/30/21 Page 3 of 13




         4.     The Court’s order found at ECF No. 1290, PageID. 39774 provides that

   “For the reasons set forth on the record, copies of the transcript of Dr. Aaron Spect’s

   (sic) deposition that have been disseminated to any counsel who is not counsel of

   record in the four bellwether cases must be destroyed.”

         5.     The transcripts which were the subject of that order were destroyed and

   that fact was made clear to the Court at the May 3rd off-the-record conference.

         6.     At the May 3rd off-the-record conference and again at the May 10th off-

   the-record proceeding, I informed the Court that approximately 4 months later I

   received a different copy of the deposition transcript provided by counsel for VNA.

         7.     A request was made to Mr. Stern for the release of the transcript

   because it was the subject matter of a contested VNA expert’s opinion. VNA expert

   witness David W. Thompson said in his January 2021declaration that he relied on

   Dr. Specht’s deposition testimony in formulating his opinions. ECF No. 1371-4

   PageID. 47581. Thus, Dr. Specht’s testimony became at issue for an entirely

   different reason. In response to our request, Mr. Stern released the transcript

   unconditionally. ECF No. 1319 PageID. 40324.

         8.      When I received the transcript from Mr. Stern in February 2021, I

   noted it was marked “Highly Confidential.” I consulted the Confidentiality Order

   entered by the Court on December 19, 2017. ECF No. 299, PageID 11446. At

   paragraph 12(b)(iv), the Order provided that all counsel of record for parties in the


                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66122 Filed 06/30/21 Page 4 of 13




   Flint Water Cases are entitled to access any material labeled “Highly Confidential”.

   Id. PageID. 11463 and that this material may be used at trial or at an evidentiary

   hearing. Id. PageID. 11461.

          9.      As I explained at the May 3rd and May 10th off-the-record proceedings,

   I made a good faith determination that I was authorized to share this new transcript

   with attorney of record Valdemar Washington because it was released for an entirely

   different purpose and was relevant to an issue under consideration by the Court and

   the parties.

          10.     As I stated to the Court on May 3rd, I shared the transcript with Mr.

   Washington so that he could read firsthand how the device was utilized so that an

   informed decision could be made as to the safety aspects of the bone scan process.

          11.     Mr. Washington was fully aware that I was a proponent of using bone

   scans if both safely and equitably administered. Mr. Washington knew that I was

   working tirelessly to secure a second site for anyone who wanted a bone scan to get

   one, including Mr. Washington’s clients.

          12.     The evidence on the “record” demonstrates unequivocally that I did not

   violate the court’s order and that given the change in circumstances over a 4-month

   period of time, the sharing of the transcript with counsel of record was authorized

   by the 2017 Confidentiality Order.




                                              3
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66123 Filed 06/30/21 Page 5 of 13




         13.    Moreover, Co-Lead counsel have an obligation to disseminate

   discovery materials to other counsel of record as part of their obligation to co-

   ordinate discovery ECF 234.

         14.    The Court’s finding that I violated a Court Order does not reflect an

   actual ruling that would be subject to appeal, but rather is derived solely from off-

   the-record proceedings, which failed to include any documentation of the discussion

   or any opportunity to respond on the record.

         B.     Motion for Show Cause Hearing on Bone Scan Safety and

                Accessibility

         15.    Contrary to the Court’s characterization of the March 1, 2021, the

   motion brought by Co-Lead Class Counsel as seeking to suspend the bone scans

   (“Motion”) and also as being inconsistent with Counsel’s obligation to the class, the

   Motion was fully consistent with Counsel’s obligation to our clients. The Motion

   only sought to suspend the bone scans that were being performed, pending a hearing

   on the regulatory approval, safety and equal accessibility of the bone scans to the

   class as a whole.

         16.    The record evidence indicates that the Motion was signed by and

   approved by the entire Executive Committee for Class Plaintiffs. The Executive

   Committee voted unanimously on February 26, 2021, to file the Motion.

         17.    The Court does not accurately characterize the scope and content of the


                                            4
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66124 Filed 06/30/21 Page 6 of 13




   Motion.

         18.    Moreover, the Court stated on March 1, 2021 that filing the Motion was

   inconsistent with my role as Class Counsel and if I elected to pursue the Motion I

   would have to withdraw as Class Counsel. Based on this statement to me, the Motion

   was withdrawn.

         19.    The Court relies on an inaccurate summary of the Motion as “proof” to

   buttress a conclusion that I was trying to undermine the settlement, notwithstanding

   the actual facts and all my efforts to the contrary.

         20.    The Court erroneously states that on March 1, 2021 “Co-Lead Class

   Counsel Michael Pitt indicated that he would withdraw the [March 1] motion.” The

   Court further states that I chose not to refile the motion without addressing the

   Court’s directives that made the refiling of the Motion a moot point.

         21.    If there was a proper record made of this event, it would reveal that I

   did not speak at that hearing because I was at Cedars-Sinai Hospital in Los Angeles

   at 3:00 pm local time sitting bedside with my wife who was undergoing a high-risk

   medical procedure. I was wearing a surgical mask and I was not in a position to

   speak. Mr. Leopold represented the Plaintiff class that day and it was he who had

   the off-the-record colloquy with the Court.

         22.    On March 1, 2021, I believed that my clients, the Plaintiff class, would

   unduly suffer and be prejudiced if their counsel, who have represented them since


                                              5
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66125 Filed 06/30/21 Page 7 of 13




   the beginning of this case filed in November 2015, were to withdraw or be removed.

            C.    Letters to the Court

            23.   The Court’s recitation of the impetus for my filing letters directly with

   the Court in its order denying the Hall Objectors’ motion is not an accurate reflection

   of what occurred.

            24.   First, the Court’s opinion fails to acknowledge that there was in fact an

   off-the-record proceeding held on May 10, 2021 and that during that meeting that I

   was ordered twice to revise my May 5, 2021 letter.

            25.   Submission of the May 5, 2021 letter was not an ex parte filing. I was

   complying with a directive of the Court to submit the letter directly to the Court for

   review and approval. Ultimately the Court did not find that letter sufficient and at

   the subsequent May 10, 2021 off-the-record proceeding directed me to submit

   another letter.

            D.    Counsel’s effort in support of Class and Settlement

            26.   Much of the discussions at the unrecorded conferences related to the

   Court’s assertion that my efforts to make sure everyone had equal access to the bone

   scan option to establish their claim constituted an undermining of the settlement

   terms.

            27.   For many children who have registered for the settlement, an elevated

   bone scan readout will be the only way that a child can achieve a substantial award


                                               6
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66126 Filed 06/30/21 Page 8 of 13




   under the GRID. The record evidence and information provided at the conferences

   of my enduring commitment to make sure that there is universal accessibility to bone

   scans is undisputed and yet is omitted by the Court in its summary of what occurred.

   This one sided and limited presentation of what occurred at the conferences fails to

   present an accurate record of the facts necessary to address the Court’s stated

   concern with my proper representation of the Class in this case.

           28.   Prior to the November 18, 2020 public release of the Master Settlement

   Agreement and compensation GRID, I engaged in considerable efforts to make bone

   scans accessible to class members and residents who registered for the settlement.

           29.   In the fall of 2020, the Napoli Shkolnik Firm made it clear to me that

   it would not share its bone scan operation with residents who signed onto the

   settlement and who were not their clients. I had no choice but to set up my own bone

   scan operation.

           30.   In October 2020, I approached Dr. Ni of Purdue University to help us

   develop a second Flint site for bone scans. Dr. Ni, who trained Dr. Specht, belonged

   to a very small group of scientists who were conducting research using a customized

   Thermo Fisher handheld XRF analyzer to detect lead in human bones in vivo.

           31.   After several weeks of discussion, we were informed that neither Dr.

   Ni nor Purdue University would be a position to set up a second Flint bone scan test

   site.


                                             7
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66127 Filed 06/30/21 Page 9 of 13




         32.    I then contacted Drs. Jepsen of the University of Michigan and Andrew

   Todd of Mt. Sinai Hospital in NYC on December 21, 2020, for the purpose of setting

   up a second bone testing site. Both doctors were experienced in using the stationary

   KXRF bone scan technology to read out lead levels in human bones. Todd/Jepsen

   Declaration, ECF No. 1497, PageID. 58184. Neither doctor was experienced in

   using the customized Thermo Fisher handheld analyzer used by Dr. Specht.

   Nonetheless, both doctors enthusiastically agreed to work with us to set up a second

   testing site which would be open to any registrant who wanted a bone scan.

   Todd/Jepsen Declaration Id. PageID. 58185.

         33.    Drs. Todd and Jepsen advised me that they would move forward if I

   could secure the handheld devices from Thermo Fisher for them to use. They also

   requested that Dr. Specht provide “complete, written protocols including details of

   the calibration materials and process” that he was using. Dr. Specht agreed to provide

   the written protocols and I agreed to secure two handheld devices from Thermo

   Fisher. Id. PageID. 58185.

         34.    On January 29, 2021, Drs. Todd and Jepsen met with Mr. Napoli and

   Dr. Specht and he agreed to provide the written materials requested by Dr. Jepsen

   and Dr. Todd. Id. Special Master Greenspan participated in that call. She made the

   introductions and left the scientists to discuss how they might collaborate on this

   project.


                                             8
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66128 Filed 06/30/21 Page 10 of 13




         35.    Notwithstanding weeks of prodding by Special Master Greenspan and

   Co-Lead Class Counsel, Dr. Specht did not provide Drs Todd and Jepsen with the

   written protocols. Id.

         36.    Thermo Fisher refused to sell to me the handheld devices because the

   devices were not to be used on humans even if customized. Id. PageID. 58186.

         37.    Moreover, Special Master Greenspan was either party to many of Class

   Counsel’s conversations with Drs. Todd and Jepsen and/or she was kept apprised of

   the progress that I was making in establishing a second test site.

         38.    Special Master Greenspan assured me that she was keeping the Court

   advised of my efforts to establish universal accessibility through the establishment

   of a second testing site.

         39.    In an effort to reverse Thermo Fisher’s decision, I spoke directly with

   the Thermo Fisher Regional Sales Manager and its legal counsel to provide Thermo

   Fisher with assurances that the handheld devices could be used safely on humans.

   By Mid-May 2021, Thermo Fisher closed the issue by refusing to sell the devices

   for the intended use and advised Mr. Napoli that he is not permitted to use the device

   on humans. ECF No, 1840-2 PageID. 65635.

         40.    When this door was closed, I then re-opened dialogue with Dr. Todd

   regarding the availability of the KXRF stationary device that he was using in New




                                             9
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66129 Filed 06/30/21 Page 11 of 13




   York. Due to certain obligations, I was informed that the KXRF device would not

   be available to us for creating a second Flint site.

         41.    In mid-June 2021, I contacted Dr. Fiona McNeill of McMaster

   University located in Hamilton, Ontario. She in an expert in KXRF technology. Dr.

   McNeill initially agreed to assist us since her machine was idle because of the

   COVID shutdown in Canada. One-week later Dr. McNeill informed me that the

   Canadian government was lifting the shutdown at McMaster so that her research

   could continue. As a result of this development, the KXRF device she was offering

   was no longer available. Travel to Hamilton, Ontario is not possible because the US-

   Canadian border remains closed.

         42.    As of June 15, 2021, it became clear that the establishment of a second

   site was unlikely to occur because the manufacturer would not permit us to use the

   handheld device and there are no available KXRF devices which can be called into

   action to provide bone scan readouts for Flint registrants.

         43.     As further evidence of my commitment to the Settlement, I asked

   Special Master to arrange for a hearing with the Court so that we could share with

   her concerns about making sure every registrant who wanted a bone scan could get

   one. Special Master Greenspan, apparently with the Court’s approval, asked me to

   send to the Court correspondence outlining our concerns.




                                              10
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66130 Filed 06/30/21 Page 12 of 13




         44.   By March of 2021, the Napoli Firm had agreed to provide bone scans

   of individuals who were not their clients. Scheduling issues soon developed.

         45.   A letter was sent to the Court with copies to the group of lawyers

   representing the “Settling Defendants.”

         46.   On March 19, 2021, I raised these concerns with the Court:

                      Dear Judge Levy:

                     Thank you for the opportunity to address our ongoing concerns
               about bone scans. We have four concerns:

                     1.    Impediments to our efforts in establishing a second site for
               bone scans.

                     2.     Issues regarding accessibility of the bone scan site
               operated by the Napoli Firm.

                      3.     Ensuring that the Court understands the importance of the
               bone scan option in meeting the goals of equity and inclusion for all
               Flint registrants.

                      4.     Safety determinations to encourage increased registrant
               utilization of the bone scan option.

                     We will be in a position to elaborate on these issues at the
               conference set for March 24th or at some other time as designated by
               the Court. We continue to work closely with Special Master
               Greenspan to find solutions to our concerns. Signed Michael L. Pitt

         47.   Since the receipt of this letter, the Court has not directly addressed these

   concerns.

                                             11
Case 5:16-cv-10444-JEL-MKM ECF No. 1864-1, PageID.66131 Filed 06/30/21 Page 13 of 13




            48.   These actions are consistent with the reservations I submitted at the

   time of the settlement specifically with regard to the equal accessibility of the bone

   scans.

            I declare under penalty of perjury that the statements above are true based

   upon my own personal knowledge, information and belief.

            FURTHER, DECLARANT SAYETH NOT.




                                                       Michael L. Pitt
   Dated: June 30, 2021




                                             12
